Dear Director Arnold,
¶ 0 The Attorney General has received your request for an official opinion asking:
 Under the provisions of 56 O.S. 189a (1988), may the Oklahoma Department of Human Services enter into a lease-purchase agreement for the acquisition of real property?
¶ 1 Pursuant to the provisions of the Oklahoma Central Purchasing Act at 74 O.S. 86.4(G) (1988), an agency of the State of Oklahoma may enter into a lease-purchase agreement only when specifically authorized by law:
  No state agency shall enter into a lease-purchase agreement if title is acquired to tangible property of any class or nature by making lease, rental, or any other type payments, except as specifically authorized by law.
¶ 2 The Department of Human Services has limited authority to lease-purchase buildings and real property. Pursuant to 56 O.S.189a(a) (1988) and 56 O.S. 189a(b) (1988), the Department of Human Services may enter into lease-purchase agreements if it is for the purpose of housing its "local units." Generally, it is the duty of the board of county commissioners in each county to furnish quarters for the local units of the Oklahoma Department of Human Services. If suitable quarters are unavailable for the local units, then the Department of Human Services may, subject to the prerequisite federal funds being available, lease property for local units, or construct and renovate buildings which they may own.
¶ 3 Where language of a statute is plain and unambiguous, and its meaning clear and no occasion exists for application of rules of construction, the statute will be accorded the meaning as expressed by language therein employed. Cave Springs PublicSchool Dist. I-30 of Adair County v. Blair, 613 P.2d 1046 (Okla. 1980).
¶ 4 In analyzing the statute, it is clear that on its face the authority to lease purchase is present subject to the conditions stated above, and the authority does not extend to other facilities. Therefore, absent statutory or constitutional authority, the lease-purchase of real property by the Department of Human Services is limited to the purchase of local units.
¶ 5 It is, therefore, the official opinion of the AttorneyGeneral that the Oklahoma Department of Human Services may onlyenter into lease-purchase agreements for the acquisition of realproperty for the purposes of housing its local units subject tothe conditions and under the provisions of 56 O.S. 189a(1988). Pursuant to 74 O.S. 85.4(G) (1988), the OklahomaDepartment of Human Services may not enter into a lease purchaseagreement for the acquisition of real property for otherpurposes.
ROBERT H. HENRY ATTORNEY GENERAL OF OKLAHOMA
WILLIAM J. HOLMES ASSISTANT ATTORNEY GENERAL